DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Patent Board of Appeals decision mailed 11/4/21 regarding the claim amendments filed 6/30/2020.
Election/Restrictions
Claims 1-3, 5, and 7-8 are allowable. The restriction requirement as set forth in the Office action mailed on 7/25/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 6 and 9-16, directed to a method of use, a kit and various species of the device, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 6 and 9-16 are rejoined herein.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blaine Bettinger on 11/10/21.

The application has been amended as follows: 
IN THE CLAIMS:
IN CLAIM 1, LINE 8, after “nozzle, the first electrode” DELETE “configured in a substantially elongated shape extending outward from and through the dispensing nozzle and”.
IN CLAIM 9, LINE 4, after “gums” INSERT --, and wherein the electrical potential different is applied by means of the device according to claim 1—
CANCEL CLAIM 11
IN CLAIM 12, LINE 12, after “device” DELETE “preferably”
IN CLAIM 14, LINE 13, after “device” DELETE “preferably”
Allowable Subject Matter
Claims 1-3, 5-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see the Patent Board of Appeals decision mailed 11/4/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/EDWARD MORAN/Primary Examiner, Art Unit 3772